PER CURIAM. Relying on this Court’s decision in Green v. Cottrell, 172 So.3d 1009 (Fla. 1st DCA 2015), the trial court dismissed a negligence action filed by Appellant Jerry Layne Rogers, Sr., as time-barred under the one-year limitation period of section 95.11(5)(g), Florida Statutes (2011). However, the Florida Supreme Court quashed our decision in Green, determining that the four-year statute of limitations under section 768.28(14), Florida Statutes (2011), governs actions where a prisoner alleges “physical injury due to the negligent or wrongful acts or omissions of the employees of a government entity.” Green v. Cottrell, 204 So.3d 22, 29 (Fla. 2016). As such, Appellant’s negligence claim should not have been dismissed under section 95.11(5)(g).* We, therefore, reverse and remand this case for further proceedings. ROBERTS, WINOKUR, and M.K. THOMAS, JJ., CONCUR.   We affirm the trial court’s dismissal of Appellant’s claim of medical malpractice as time-barred under section 95.11(4)(b), Florida Statutes (2011).